Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-8 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 & 10-12 of U.S. Patent No. 10,951,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 672 teaches the claimed invention as been shown in the table below.

17/201,483
10,951,672
1. A method of simulated Internet-wide multicasting over a first network of machines providing ingress and broadcast, the first network associated with an overlay network, the method comprising:

identifying an egress node of the first network that either is co-located in an access network in which one or more client machines are located or otherwise advertises ananycast address for the stream, the egress node being distinct from the ingress node; and delivering from the egress node, via multicast, the data stream to the one or more client machines.
6. The method as described in claim 1 wherein the one or more client machines participate in a collaboration session with respect to the data stream.
7. The method as described in claim 1 wherein the data stream is delivered via the overlay network from the ingress node to the egress node.


2. The method as described in claim 1 wherein the data stream is a video stream.

10. The method as described in claim 1 wherein the multicast network is part of the overlay network.
4. The method as described in claim 3 wherein the overlay network is a content delivery network (CDN).
11. The method as described in claim 10 wherein the overlay network is a content delivery network (CDN).
5. The method as described in claim 1 wherein each client machine in the maintains a Transmission Control Protocol (TCP) connection or Unigram Data Protocol
8. The method as described in claim 1 wherein the data stream is delivered via one of: UDP, and TCP.
12. The method as described in claim 1 wherein each client machine maintains a Transmission Control Protocol (TCP) connection or Unigram Data Protocol (UDP) session with its respective egress node.



35 U.S.C. 102 Rejection

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner [US 2011/0197237].


receiving a data stream 30 at an ingress node [FMIS server] of the first network, the ingress node having been identified as having sufficient bandwidth and processing capability, and by being in network proximity to a publisher [represented by the encoders 120] of the data stream 30, see [0042], lines 12-17, [0089], lines 9-12;
identifying an egress node of the first network that either is co-located in an access network [represented by the client computers 40] in which one or more client machines 40 are located or otherwise advertises an anycast address for the stream, the egress node being distinct from the ingress node, see [0047], lines 3-4, [0074], ; and 
delivering from the egress node, via multicast, the data stream 30 to the one or more client machines 40, see [0049].

7. 	As to claim 2, wherein the data stream is a video stream, see [0085], lines 3-7.

8.	As to claim 3, the first network is part of the overlay network, see Fig 2. 

9.	AS to claim 4, the overlay network is a content delivery network (CDN) 150, see Fig 2.

10.	As to claim 5, wherein each client machine 40 maintains a Transmission Control Protocol (TCP) connection, see [0042], lines 12-14.



12.	As to claim 7, wherein the data stream 30 is delivered via the overlay network from the ingress node to the egress node, see [0047], lines 3-4, [0049], [0074].

13.	As to claim 8, the data stream is delivered via TCP, see [0042], lines 12-14.

Therefore, it can be seen from paragraphs 6-13 that Turner anticipates claims 1-8.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
02/11/2022